Name: Commission Regulation (EEC) No 1811/84 of 28 June 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  marketing
 Date Published: nan

 No L 170/36 Official Journal of the European Communities 29 . 6. 84 COMMISSION REGULATION (EEC) No 1811/84 of 28 June 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for die application of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (d) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 941 /84 (3), lays down the requirements to be satis ­ fied by products bought in by intervention agencies ; Whereas in Regulation (EEC) No 869/84 (4) the Council decided that, for a three-year experimental period, interventions measures would be applied on the basis of the Community scale for the classification of carcases of adult bovine animals established by Council Regulation (EEC) No 1208/81 Q ; Whereas it is therefore necessary to lay down new requirements for the classification, identification and marking of meat to be bought in by intervention agen ­ cies ; Whereas, for accuracy and clarity in relation to the definition of the products and the presentation of carcases and half-carcases, certain specific provisions adopted in this respect by Regulation (EEC) No 1208/81 referred to above should be included in Regu ­ lation (EEC) No 2226/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 1 . Article 6 is replaced by the following : 'Article 6 1 . Products may be bought in only if : (a) in the case of live animals, they comply with the provisions of Directive 64/432/EEC ; (b) in the case of meat, they comply with the provi ­ sions of Directive 64/433/EEC ; (c) they have no characteristics rendering them unsuitable for storage or subsequent use ; (d) they originate in the Community, within the meaning of Article 4 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('). 2. Furthermore, in the case of meat, this may be bought in only if : (a) it does not come from animals slaughtered as a result of emergency measures ; (b) it satisfies the requirements defined in Annex II ; (c) it is classified in accordance with the Commu ­ nity scale provided for in Regulation (EEC) No 1208/81 ; the intervention agencies may not alter the classification of the products offered ; (d) it is identified by means of markings indicating the category, the conformation class and the degree of fat cover. Marking shall be carried out by stamping with non-toxic indelible ink which cannot be altered, in accordance with a proce ­ dure agreed by the competent national authori ­ ties ; the letters and figures must be at least 2 cm high . The markings shall be applied exter ­ nally, on the upper part of each hindquarter and at the level of the shoulder of each fore ­ quarter ; (e) for the purposes of applying subparagraph (d), the letter "A" shall designate the category of carcases of uncastrated young male animals of less than two years of age defined in the first indent of Article 3 ( 1 ) of Regulation (EEC) No 1208/81 , and the letter "C" shall designate the category of carcases of castrated male animals defined in the third indent of the same para ­ graph. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2226/78 is hereby amended as follows : (') OJ No L 148 , 28 . 6. 1968, p. 1 .' 2. Article 6a is repealed. 3. Annex II is replaced by the contents of the Annex to this Regulation . (') OJ No L 148, 28 . 6. 1968, p. 24. (*) OJ No L 261 , 26 . 9. 1978, p. 5. (3) OJ No L 96, 6. 4. 1984, p. 23 . ( «) OJ No L 90, 1 . 4. 1984, p. 32. Is) OJ No L 123, 7. 5 . 1981 , p. 3 . 29 . 6 . 84 Official Journal of the European Communities No L 170/37 4. Annex III is amended as follows : (a) for France : the term 'ONIBEV' is replaced by 'OFIVAL' ; (b) the following is inserted : ' EÃ Ã AÃ A : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) and (2) shall apply from 1 November 1984. Article 1 (3) and (4) shall apply from 1 July 1984. Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã ºÃ ® Ã ¿Ã ´Ã Ã  Ã Ã ·Ã »Ã ±Ã Ã ¬ 2 Ã Ã ¸Ã ®Ã ½Ã ± 10437 Ã Ã ·Ã ». 5 24 89 38, Ã Ã ­Ã »Ã µÃ ¾ 221 683'. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER Member of the Commission No L 170/38 Official Journal of the European Communities 29 . 6 . 84 ANNEX ANNEX II 1 . Meat of adult bovine animals, fresh or chilled (subheading ex 02.01 All a) of the Common Customs Tariff) in the form of carcases, half-carcases, forequarters or hindquarters from animals slaughtered not more than six days previously. 2. For the purposes of this Regulation the following definitions shall apply : (a) Carcase : the whole body of a slaughtered animal as presented after bleeding, evisceration and skinning, presented :  without the head and without the feet ; the head shall be separated from the carcase at the atloido-occipital joint and the feet shall be severed at the carpometacarpal or tarsometa ­ tarsal joints,  without the organs contained in the thoracic and abdominal cavities, with or without the kidneys, the kidney fat and the pelvic fat,  without the sexual organs and the attached muscles and, in females, without the udder or the mammary fat,  without thin skirt or thick skirt,  without the tail,  without the spinal cord,  without cod fat,  without fat on the inside of topside,  without jugular vein and the adjacent fat,  the neck being cut in accordance with veterinary requirements . (b) Half-carcase : the product obtained by separating the carcase referred to in (a) symmetrically through the middle of each cervical, dorsal, lumbar and sacral vertebra and through the middle of the sternum and the ischipublic symphysis . (c) Forequarters :  cut from the carcase after cooling off,  10 or 8-rib straight cut, or  5 or 8-rib cut, with thin flank included in the forequarters. (d) Hindquarters :  cut from the carcase after cooling off,  3 or 5-rib straight cut, or  5 or 8-rib cut, known as "pistola". 3 . The products specified in paragraph 1 must come from well-bled carcases, the animal having been properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must not be torn . The pleura must be undamaged. 4. The products specified in subparagraphs 2(c) and (d) must come from carcases or half-carcases satisfying the requirements stated in subparagraphs 2(a) and (b). 5. The products specified in paragraph 1 must be chilled immediately after slaughter for at least 24 hours such that the internal temperature at the end of the chilling period does not exceed +7 °C. This temperature must be maintained until they are taken over.'